  Case: 2:19-cv-05278-SDM-KAJ Doc #: 4 Filed: 12/03/19 Page: 1 of 3 PAGEID #: 32




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO

  NICHOLAS FIORELLI, On his own                           CASE NO.: 2:19-cv-5278
  behalf and for all others similarly situated,

                 Plaintiff,                               JUDGE SARAH D. MORRISON

      VS.

  COLUMBUS OUTLETS, LLC, et al,                           NOTICE OF CORRECTED CIVIL
                                                          COVER SHEET
                 Defendants.




       Now comes Plaintiff, by and through undersigned counsel, and hereby gives notice of filing

a corrected civil cover sheet, which is attached below.

                                                  Respectfully submitted,

                                                  s/Nicole T. Fiorelli
                                                  Nicole T. Fiorelli, Esq. (#0079204)
                                                  Patrick J. Perotti, Esq. (#0005481)
                                                  Frank A. Bartela, Esq. (#0088128)
                                                  Dworken & Bernstein Co., L.P.A.
                                                  60 South Park Place
                                                  Painesville, Ohio 44077
                                                  (440) 352-3391 (440) 352-3469 Fax
                                                  Email: nfiorelli@dworkenlaw.com
                                                          pperotti@dworkenlaw.com
                                                          fbartela@dworkenlaw.com

                                                  Attorneys for Plaintiff Nicholas Fiorelli




                                                   1
Case: 2:19-cv-05278-SDM-KAJ Doc #: 4 Filed: 12/03/19 Page: 2 of 3 PAGEID #: 33
  Case: 2:19-cv-05278-SDM-KAJ Doc #: 4 Filed: 12/03/19 Page: 3 of 3 PAGEID #: 34




                                CERTIFICATE OF SERVICE

               I hereby certify that on December 3, 2019, a copy of the foregoing Notice of

Corrected Civil Cover Sheet was filed electronically. Notice of this filing will be served along

with a copy of the Amended Complaint, the Original Complaint and Summons issued by the court

to the following Defendants via certified mail by the Clerk:


       Columbus Outlets, LLC
       400 S. Wilson Road
       Sunbury, OH 43074

       Brooks Brothers Group, Inc.
       c/o Corporation Service Company
       80 State Street
       Albany, NY 12207

       Tanger Factory Outlet Centers, Inc.
       3200 Northline Avenue, Suite 360
       Greensboro, NC 27408


                                                      /s/ Nicole T. Fiorelli
                                                     Nicole T. Fiorelli, Esq. (#0079204)
                                                     DWORKEN & BERNSTEIN CO., L.P.A.

                                                     Attorney for Plaintiff Nicholas Fiorelli




                                                2
